DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Group I (claim 1) in the reply filed on 03/15/2022 is acknowledged. Applicant’s election of species a.i. and b.v. is also acknowledged. Because Applicant did not specify whether this election was with or without traverse, but presented arguments on the matter, it will be treated as an election with traverse. Applicant argues that Group I does not include a gatekeeper electrical signal, so an election need not be made. The Office maintains that it does not matter whether any claim is directed to a particular specie - an election of species must nonetheless be made. Applicant argues that the species were listed with respect to a gatekeeper electrical signal, and not a second or verification signal. However, after the required election has been made by Applicant, the Office can choose which claims the election applies to. In this case, the election applies to claims which recite a “verification signal” and a “second signal” for at least the following reasons: (1) the restriction requirement, at element 5, noted that sending or generating a gatekeeper electrical signal was the same technical feature as sending or generating a verification or second signal; (2) ¶ 0024 of the specification as filed recites “a temperature-sensing gatekeeper or verification signal generator,” suggesting that the terms are synonymous (and ¶¶s 0028 and 0029 suggest no distinction between the terms); and (3) each of the gatekeeper, verification, and second signals perform the same function both as claimed and as described in the specification (e.g. indicating or simulating an ambient temperature).
However, the election of species requirement between species b.iv. and b.v. has been reconsidered because the listed species are not mutually exclusive. I.e., a simulated ambient temperature also indicates an ambient temperature. Therefore, the election of species requirement as to species b.iv. and b.v. is hereby withdrawn. The election of species requirement as to species a.i.-a.iii. is still deemed proper and is therefore made FINAL.
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 1 and 8-14 are currently under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10 and 12, the recitations of “a user” should instead read --the user--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “indicates”, and the claim also recites “simulates” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 8-14 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0287924 (“Glocker”) in view of US Patent Application Publication 2008/0288180 (“Hayter”).
Regarding claim 1, Glocker teaches [a] method of enabling cardiac monitoring comprising: providing to a user a disposable cardiac-monitoring device (as shown in Figs. 1 and 2) comprising at least one pressure sensor (Fig. 2, pressure sensor/transducer 2) configured to be in fluid communication with a patient's blood vessel to sense a pressure wave in the patient’s blood vessel (¶¶s 0004, 0039), and configured to be in electrical communication with a computer processor (¶ 0041, connected to a patient monitor via the connector 8 of Fig. 2) to transmit at least one physiologically derived electrical signal to the computer processor that indicates a cardiac parameter of the patient (Abstract, a signal indicating blood pressure), and configured to generate a verification signal … (¶ 0048 describes the use of a test signal to verify the quality of a measurement signal by comparing the test signal with a reference signal), the verification signal not being required to calibrate or otherwise modify the physiologically derived electrical signal (in a broadest reasonable interpretation, the physiologically derived electrical signal can be modified by e.g. an ADC, which does not require the verification signal (Abstract). Also see ¶¶s 0022, 0048 - the test signal overlays or accompanies (is appended to), and does not modify the blood pressure data of the signal; ¶¶s 0015, 0048 - the test data is uninfluenced by the measured data, and is generated elsewhere to then be logically combined with the measured data); instructing a user to attach the disposable cardiac-monitoring device so as to be in fluid communication with the patient’s blood vessel (setting up the device to interface with the fluid to be measured as described in ¶ 0039); and instructing a user to attach the disposable cardiac-monitoring device so as to be in electrical communication with the computer processor (setting up the device to interface with a patient monitor as described in ¶ 0041).
Glocker does not appear to explicitly teach the verification signal indicating or simulating an ambient temperature at the disposable cardiac-monitoring device outside of the fluid region.
Hayter teaches generating a signal with verification/gatekeeping functionality (i.e., error condition detection for sensor connection fault verification, the error conditions e.g. being based on a range of an ambient temperature measurement - ¶ 0033 describes the transmitter unit 102 and the sensor unit 101 being co-located, and ¶ 0137 describes detection of error conditions based on e.g. transmitter unit ambient temperature values being out of range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the verification signal of Glocker indicate or simulate an ambient temperature, as in Hayter, to detect whether adequate sensor operating conditions existed, including the verification of whether signals were usable in an invasive blood pressure measurement system such as that of Glocker, for the purpose of reducing any potential interference in the measurement signal caused by temperature (i.e., checking data quality and rejecting bad data outright: see Hayter: ¶ 0137 and Glocker: ¶ 0048 (the test data does not modify the cardiac parameter, but is instead used to reject the data associated with the cardiac parameter)).
Regarding claim 8, Glocker-Hayter teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter further teaches confirming that the disposable cardiac-monitoring device is in electrical communication with the computer processor using the verification signal (Glocker: ¶ 0048 describes the use of a test signal to verify the quality of a measurement signal by comparing the test signal with a reference signal. If the test signal is error-free, the physiological signal is output to the monitor. If not, a new signal is requested. Thus, by seeing whether the monitor has an output or not, and based on the verification signal, electrical communication can be confirmed).
Regarding claim 9, Glocker-Hayter teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter further teaches measuring an ambient temperature to generate the verification signal (Hayter: ¶ 0065. It would have been obvious to use a temperature sensor measuring an actual ambient temperature in Glocker for the purpose of ensuring that the pressure sensor was operating properly and under safe conditions (Hayter: ¶ 0137)).
Regarding claim 10, Glocker-Hayter teaches all the features with respect to claim 9, as outlined above. Glocker-Hayter further teaches wherein measuring the ambient temperature comprises measuring the ambient temperature inside of a housing (Hayter: Fig. 2, temperature measurement section 203 is located inside transmitter 102. It would have been obvious to locate the temperature sensor in the housing of Glocker (¶ 0039, Fig. 1, housing 3), for the purpose of having an even form factor to make the device/housing easier to handle (see similar internal components of the housing 3 in Fig. 1 of Glocker), and as an obvious rearrangement of parts).
Regarding claim 12, Glocker-Hayter teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter further teaches simulating an ambient temperature to generate the verification signal (Hayter: ¶ 0137, generating a representation (as data) of ambient temperature).
Regarding claim 13, Glocker-Hayter teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter further teaches wherein the verification signal is not configured to be used to modify the cardiac parameter conveyed by the physiologically derived electrical signal in order for the physiologically derived electrical signal to indicate the cardiac parameter of the patient (Glocker: ¶¶s 0015, 0022, 0048 - the test signal overlays or accompanies (is appended to), and does not modify the blood pressure data itself).
Regarding claim 14, Glocker-Hayter teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter further teaches generating the verification signal independent of any sensed pressure wave (Glocker: ¶¶s 0015, 0048 - the test data is uninfluenced by the measured data, and is generated elsewhere to then be logically combined with the measured data).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glocker-Hayter in view of US Patent Application Publication 2012/0179017 (“Satou”).
Regarding claim 11, Glocker-Hayter teaches all the features with respect to claim 9, as outlined above. Glocker-Hayter does not appear to explicitly teach wherein measuring the ambient temperature comprises measuring the ambient temperature outside of a housing (although see e.g. ¶ 0065 of Hayter).
Satou teaches measuring ambient temperature outside of a housing (¶ 0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure ambient temperature outside of the housing since such modification would be an obvious rearrangement of parts, with the predictable result of obtaining the ambient temperature, including in a manner that is thermally independent from the housing (Satou: ¶ 0050). See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,405,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generally broader than, and therefore anticipated by, the claims of the patent.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791